Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 24-28 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims are directed to a method of use and do not contained allowable subject matter corresponding to any currently allowed claim. However, rejoinder will be considered when allowable subject matter corresponding to any other pending allowed claim can be found in the claim. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 24-28 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-4, 6- 8, 21, 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka et al. “Specifications of an electromyogram-driven neuromuscular stimulator for upper limb functional recovery” in view of Dixon et al. US 2017/0157396.
	Concerning claims 1, 9 and 13, Muraoka teach an IVES system (fig.3) with a module for receiving EMGs (see amplifier and microcomputer input), a module for supplying a succession of pulses (see stimulation fig. 2 applied to the electrodes of fig. 3 and a controller for causing the EMG receiving module to be operable during quiescent periods (see transformer and diodes and microcomputer output) for switching the electrodes between stimulation and sensing. The device receives composite inter-pulse waveforms (see section IIB.) during quiescent periods between stimulation pulses (see fig. 4) wherein the composite signal includes stimulation artifacts, EMG m-waves and voluntary component EMG). The M-waves appear to be much larger that the voluntary components and must be extracted from the composite M/voluntary wave at the end of the cycle after artifact removal. M waves are inherently larger that the voluntary components as in the case of Applicant’s stimulation. Applicant differs from Muraoka et al in reciting the amplitude of the pulses is modulated proportionally to the amplitude of the voluntary component. However, modifying an amplitude of a pulse to increase the intensity of a stimulation pulse instead of a pulse duration would have been a well- known alternative. Dixon et al para. [0048] is but one example of amplitude modulation to increase the intensity of a neuromodulation signal. Dixon notes that one 

Concerning claim 2, claim 2 is functional and has no threshold cutoff elements or limits positively recited. The EMG output supplied to the controller of Muraoka is above an arbitrary threshold (and/or as well as below it at times). For instance, the waveform after the difference calculation between the first and second pulse controller inputs (as shown in line 2 of fig. 4) yields a value of (see arrows) that is above a “threshold” of 0. 

Regarding claim 3, the EMG receiving module is operable between successive pulses. (see. fig. 4 of Muraoka).

Regarding claim 4 the EMG receiving module is substantially continuous between successive pulses (see figure 4 of Muraoka). The module for receiving appears to receive an analog signal continuously which is sampled at 1 msec. See Section IIB first paragraph. 

Regarding claim 6 see bipolar square wave pulses are symmetrical bipolar pulses and have a phase duration which is short compared to the inter-pulse (EMG receiving) interval. See fig. 4, lower graph of Muraoka.

Regarding claim 7, the stimulation amplitudes in Muraoka are configured to not exceed a maximum amplitude which is the pre-determined level of the 2 DIACs. (see section IIB.). As recited in claim 1 and noted above, Muraoka does not vary amplitudes in response to the detected voluntary response, but instead keeps amplitude constant and varies the pulse duration between minimum and maximum thresholds. (see Muraoka p 280 first column, first paragraph). Likewise, it would have been obvious to set minimum and maximum thresholds for amplitude when choosing amplitude variation over pulse duration as proposed by the modification of Muraoka in view of Dixon. Pulse durations as well as amplitude variations typically have minimum and maximum limits which ensure effectiveness and safety. Dixon modulating the amplitude depending upon the degree of muscle fatigue (see para. [0048].   It would have been obvious in modifying Muraoka in view of Dixon to select amplitude modulation for controlling stimulation intensity with an upper threshold to provide safe, effective stimulation depending upon the degree of muscle fatigue (i.e. voluntary contraction).

Regarding claim 8, the transformer passively discharges the electrical charge of the electrodes during the EMG sensing phase (last paragraph on page 278).

	Regarding claim 21, there is no apparent reason as to why the Muraoka device could not record any EMG signal including ones with M wave and voluntary components prescribed by claim 21. The device is capable of receiving any signal with the use of the electrodes, amplifiers and micro computer shown in figure 3. 

	Regarding claim 29, Muraoka uses the same electrodes (figure 3) for sensing EMG signals and for applying stimulation to the patient.

	Regarding claim 30, the claim recites intended use and provides no additional structure to the apparatus. Moreover, the Muraoka device is to be used for at least patients with spinal cord injuries or impairment by stroke. (i.e. see page 277, second column first paragraph).

	Regarding claim 31, the claim recites intended use of “configured to operate in a sports clinical mode” and no particular structural limitation. The Muraoka device is capable of stimulating muscles and assisting muscle growth and endurance since the device assists people recover their pre-impairment muscle function.

	Regarding claim 32, The Muraoka device receives EMG signals and provides modulation in real time (see figure 4 - pulse width modulation of third stimulus) in response to voluntary component. The device provides maximum endurable intensity in response to the maximum voluntary contraction (p. 278 column 2, paragraph 1) thereby inherently giving the user the feeling of natural muscle control. 



s 5, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka et al. “Specifications of an electromyogram-driven neuromuscular stimulator for upper limb functional recovery” in view of Dixon et al. US 2017/0157396 as applied to claims 1-4, 6-8, 21, 23, 29-32 above, and further in view of Herr et al. US 2013/0296746. Applicant differs the collective teachings of Muraoka et al, in view of Dixon et al. in reciting (claim 5) the controller is configured to average the detected EMG signals to smooth amplitude modulation, whereby a user can achieve smooth muscle contraction, and (claim 22) wherein the controller is configured to detect the voluntary component by averaging detected m-wave pulses in periods between stimulation pulses to detect m-wave profiles.  While Muraoka is silent to any type of averaging of the detected wave portions, however, it was well known in the art at the time of Applicant’s effective filing date to filter biopotentials signal and specifically EMG signals to remove artifacts and thereby smooth EMG signals. See for instance para. [0110] of Herr et al. which teaches the use of a moving average filter to preprocess EMG signals to remove artifacts. It would have been obvious at the time of Applicant’s effective filing date to have applied a moving average filter to the Muraoka microprocessor to assist in removing artifacts from sampled data to acquire a better representation of the EMG signal for processing and determining voluntary components.

Regarding claim 23, Muraoka teaches a stimulation cycle of 1 ms, which translates to 16 Hz and within Applicant’s recited range. It is clear that the high frequency components of the EMG are of much higher than 16 Hz as can be seen in fig. 4 and Herr teaches a sampling frequency of 960 Hz (para. [110]). As a general rule, to .


Response to Arguments
Applicant's arguments filed 1-5-2022 have been fully considered but they are not persuasive. Applicant’s arguments are based upon the premise that the Muraoka controller does not receive composite inter-pulse EMG signals in which the M wave component dominates a voluntary contraction component and then extracts the m-wave component from composite signal. Applicant appears to conclude this based upon the disclosure of Muraoka in which Muraoka states that waiting 20ms for the composite signal to stabilize to assist the extraction by taking the difference between the two induced contractions. There is no indication that the m wave no longer dominates the voluntary component any less during the last 10 ms of the inter-pulse delay, only that other artifacts are stabilized. It is unclear where the basis can be found for Applicant’s assertion. Muraoka also states that the last 10 ms may be used, a longer period (i.e. > than 10 ms) may be used. Since the first 20 ms seems to be the most problematic, it would seem the last 40 ms would fair game. This seems to contradict Applicant’s conclusion that the Muraoka device would not work for an inter-pulse period of 40 ms .
With regard to clams 29-32, the examiner requests Applicant to point out which structural distinctions absent to Muraoka are required to perform the intended uses in these claims and point out in Applicant’s claims where the structural distinctions may be found. The examiner maintains that the recited functions are either intended uses that impose no structural distinctions on the apparatus, or the recitation of properties of received EMG signals that are not part of the apparatus claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MARK W. BOCKELMAN/Primary Examiner, Art Unit 3792